Citation Nr: 0016652	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected left hallux valgus.  

2.  Entitlement to service connection for a claimed bilateral 
hand disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the RO in 
Denver, Colorado.  Subsequently, the veteran moved and 
jurisdiction of the claim was transferred to the RO in 
Winston-Salem, North Carolina.  



REMAND

The RO last addressed the issues on appeal in a January 1996 
Supplemental Statement of the Case.  Subsequently, the RO has 
received numerous VA medical records.  None of this evidence 
was accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

In addition, the most recent VA examination of the veteran's 
left foot was in May 1993.  The veteran should be afforded a 
new examination of his left foot.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection for a bilateral 
hand disability to be well grounded, there must be competent 
evidence of:  (1) a current disability; (2) an in-service 
injury or disease; and (3) a nexus between the current 
disability and the in-service injury or disease.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The veteran must provide competent evidence of a current 
disability and a nexus between the disability and his period 
of service.  

For the foregoing reasons, the claims are REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who 
treated his left hallux valgus and 
claimed disability of the hands since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Regarding the service connection 
claim, the RO should take appropriate 
steps to contact the veteran in order to 
afford him an opportunity to provide 
additional argument and information to 
support his application for service 
connection for a bilateral hand 
disability.  This should include 
instructing him to provide all medical 
evidence to support his lay assertions 
that he has a bilateral hand disability 
due to disease or injury in service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

3.  The RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected left hallux valgus.  All 
indicated testing in this regard should 
be accomplished and all findings should 
be reported in detail.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should describe in detail the 
severity of the veteran's left hallux 
valgus.  Specifically, the examiner 
should state whether the disability is 
such that it is equivalent to the 
amputation of the great toe.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claims. The RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a bilateral hand 
disability has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal is not granted, 
then the veteran and his representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




